EXHIBIT 10 (d)

2001 COMPREHENSIVE STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

Awardee: Wayland Hicks (“Awardee”)

Grant Date: June 7, 2007

Restricted Stock Units: 133,334

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of the Grant
Date by and between UNITED RENTALS, INC., a Delaware corporation having an
office at Five Greenwich Office Park, Greenwich, CT 06831 (the “Company”), and
Awardee. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Company’s 2001 Comprehensive Stock Plan (the “Plan”).

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants 133,334 Restricted
Stock Units (the “Units”) to Awardee pursuant to the Plan, subject to the terms
and conditions of this Agreement and the Plan.

2. Vesting. One Hundred Percent (100%) of the Units granted hereunder shall
vest, if at all, on the day that the Company formally completes and closes a
Change of Control transaction (as defined in subparagraph (a) below) (“the
Closing Date”), provided that the Closing Date occurs on or before December 31,
2007. If a Change of Control does not occur within such time frame, then the
Units will never vest and Awardee shall irrevocable forfeit any right or
entitlement thereto.

 

  (a)

Change of Control. For purposes of this Agreement, a “Change of Control” shall
be deemed to have occurred if: (i) any “person” is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934 (the
“Act”)) directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by then outstanding voting
securities of the Company or (ii) there shall be consummated a merger of the
Company, the sale or disposition by the Company of all or substantially all of
its assets within a 12-month period, or any other business combination of the
Company with any other corporation, but not including any merger or business
combination of the Company with any other corporation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or business combination. The
term “persons” is defined in Section 13(d) of the Act, except that the term
“person” shall not



--------------------------------------------------------------------------------

 

include (1) any person or an Affiliate of such person who as of the date of this
Agreement owns 10% or more of the total voting power represented by the
outstanding voting securities of the Company; and (2) a trustee or other
fiduciary holding securities under any employee benefit plan of the Company or a
corporation which is owned directly or indirectly by the stockholders of the
Company in substantially the same percentage as their ownership in the Company,
An “Affiliate” of a person is a person that controls, is controlled by, or is
under common control with such person.

3. Payment upon Vesting. On or as soon as reasonably practicable after the
Closing Date, but in any event within two (2) business days following the
Closing Date, provided that Awardee has satisfied Awardee’s tax withholding
obligations with respect to the vesting as described in this Agreement, the
Company shall deliver to Awardee (or Awardee’s beneficiary or estate, if no
beneficiary is designated or in the event any chosen beneficiary predeceases
Awardee, in the event of the death of Awardee): (a) such amount of cash and/or
securities consideration payable pursuant to the Change of Control that a holder
of 133,334 shares of the Company’s common stock (“Stock”) would have received or
(b) only if the Change of Control leaves outstanding, and does not convert into
other consideration, the shares of Stock held by non-affiliates of the Company,
133,334 shares of Stock by electronic book-entry transfer or credit of such
shares to such account of Awardee as Awardee timely designates.

4. No Rights as a Stockholder. Neither the Units nor this Agreement shall
entitle Awardee to any voting rights or other rights as a stockholder of the
Company. Without limiting the generality of the foregoing, no dividends or
dividend equivalents shall accrue or be paid with respect to any Units.

5. Transferability. Units are not transferable by the Awardee, whether by sale,
assignment, exchange, pledge, or hypothecation, or by operation of law or
otherwise.

6. Issuance and Transferability of Shares of Stock. Notwithstanding anything in
this Agreement to the contrary, Awardee acknowledges that (i) the Company shall
not be required to issue any shares of Stock to be delivered hereunder prior to
their registration under the Securities Act of 1933 (pursuant to a Registration
Statement on Form S-8 or otherwise) and compliance by the Company or Awardee
with any other provisions of applicable law or regulation, including the
applicable rules of any exchange or quotation system, and (ii) the Company may
issue such shares subject to any restrictive legends that, as determined by the
Company’s counsel, are necessary or desirable to comply with such applicable
law, regulation or rules.

7. Conformity with Plan. Except as specifically set forth herein, this Agreement
is intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan, which is incorporated herein by reference. Any
inconsistencies between this Agreement and the Plan with respect to any
mandatory provisions of the Plan shall be resolved in accordance with the terms
of the Plan. By executing and returning the enclosed copy of this Agreement,
Awardee acknowledges his receipt of the Plan and his agreement to be bound by
all the terms of the Plan. All definitions stated in the Plan apply to this
Agreement.

 

2



--------------------------------------------------------------------------------

8. Withholding Taxes. Awardee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required to be withheld by
applicable law or regulation in respect of the vesting or distribution of shares
of Stock hereunder no later than the date of the event creating the tax
liability. The Company may, and, in the absence of other timely payment or
provision made by Awardee that is satisfactory to the Company, shall, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to Awardee, including, but not limited to, by withholding
shares from any shares of Stock to be delivered hereunder. In the event that
payment to the Company of such tax obligations is made by delivery or
withholding of shares of Stock, such shares shall be valued at their fair market
value (as determined in accordance with the Plan) on the applicable date for
such purposes.

9. Awardee Advised To Obtain Personal Counsel and Tax Representation. IMPORTANT:
The Company and its employees do not provide any guidance or advice to
individuals who may be granted an Award under the Plan regarding the federal,
state or local income tax consequences or employment tax consequences of
participating in the Plan. Notwithstanding any withholding by the Company of
taxes hereunder, Awardee remains responsible for determining Awardee’s own
personal tax consequences with respect to the Units, the receipt of shares of
Stock upon their vesting and otherwise of participating in the Plan, and also
ultimately remains liable for any tax obligations in connection therewith
(including any amounts owed in excess of withheld amounts). Accordingly, Awardee
may wish to retain the services of a professional tax advisor in connection with
the Units and this Agreement.

10. Beneficiary Designation. Awardee may designate one or more beneficiaries,
from time to time, to whom any benefit under this Agreement is to be paid in
case of Awardee’s death. Each designation must be in writing, signed by Awardee
and delivered to the Company. Each new designation will revoke all prior
designations.

11. Adjustments for Changes in Capital Structure. Other than a Change of
Control, in the event any change is made to the Stock by reason of any Stock
dividend or extraordinary dividend, Stock split or reverse Stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or other change affecting the outstanding Stock as a
class without the Company’s receipt of consideration, the Company shall make
such appropriate adjustments to the Units as are equitable and reasonably
necessary or desirable to preserve the intended benefits under this Agreement.

12. Disputes. Any question concerning the interpretation of or performance by
the Company or Awardee under this Agreement, including, but not limited to, the
Units, their vesting or the issuance or delivery of shares of Stock, or any
other dispute or controversy that may arise in connection herewith or therewith,
shall be determined by the Administrator in its sole and absolute discretion.
Following a Change of Control, the term “Administrator” for purposes of this
Agreement shall mean a majority of the compensation committee of the board of
directors of the Company as such committee existed immediately prior to the
Change of Control.

 

3



--------------------------------------------------------------------------------

13. Miscellaneous.

 

  (a) References herein to determinations or other decisions or actions to be
taken or made by the Company shall be made by the Administrator or such other
person or persons to whom the Administrator may from time to time delegate
authority or otherwise designate.

 

  (b) This Agreement may not be changed or terminated except by written
agreement signed by an authorized officer of the Company and Awardee. It shall
be binding on the parties and on their personal representatives and permitted
assigns and, in the case of the Company, on its successor following a Change of
Control.

 

  (c) This Agreement, together with the Plan, sets forth all agreements of the
parties. It supersedes and cancels all prior agreements with respect to the
subject matter hereof.

 

  (d) This Agreement shall be governed by, and construed in accordance with, the
laws of Connecticut. Any litigation instituted by any party to this Agreement
pertaining to this Agreement must be filed before a court of competent
jurisdiction in Connecticut and both parties hereby consent irrevocably to the
jurisdiction of such courts over them.

 

  (e) All notices, requests, service of process, consents, and other
communications under this Agreement shall be in writing. Notice shall be deemed
given and effective (a) three (3) business days after the deposit in the U.S.
mail of a writing addressed as provided below and sent first class mail,
certified, return receipt requested, (b) when received by the addressee, if sent
by a nationally recognized express courier for next day delivery service
(receipt requested), or (c) upon personal delivery (with written confirmation of
receipt). Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph. Notices shall be
addressed (i) to Awardee at the last address he or she has filed in writing with
the Company and (ii) to the Company at its principal offices attention Legal
Department. Either party hereto may designate a different address by providing
written notice of such new address to the other party hereto as provided above.

 

  (f) This Agreement may be signed in one or more counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

Dated: As of June 7, 2007

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNITED RENTALS, INC.

By:  

/s/ Michael Kneeland

Name:   Michael Kneeland Title:   Chief Executive Officer

AWARDEE:

By:  

/s/ Wayland R. Hicks

Name:   Wayland R. Hicks Title:   Vice-Chairman

 

5